DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of group I, reading on Claims 1-9 and 15-25 is acknowledged.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 15 and 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanaya (US 2006/0244023), (hereinafter, Kanaya).

    PNG
    media_image1.png
    654
    661
    media_image1.png
    Greyscale

RE Claim 1, Kanaya discloses in FIG. 10 a ferroelectric memory device, comprising: 
a bottom electrode structure 21;
a top electrode 23 overlying the bottom electrode structure 21, the top electrode having a first width, referring to FIG. 10;
a ferroelectric structure FEa separating the bottom electrode structure 21 from the top electrode 23, the ferroelectric structure FEa having a second width that is greater than the first width such that the ferroelectric structure FEa includes a ledge “region BE’” that reflects a difference between the first width and the second width, referring to FIG. 1; and
a dielectric sidewall spacer structure 26 disposed on the ledge and covering outermost sidewalls of the top electrode 23, referring to FIG. 10; and 
a hardmask 24/25 over an upper surface of the top electrode 23, wherein an upper point of the dielectric sidewall spacer structure 26 and an upper surface of the hardmask 24/25 are level with one another, referring to FIG. 10 such that a total height of the dielectric sidewall spacer structure is equal to a difference in height between the ledge “region BE’” and the upper surface of the hardmask 24/25.
RE Claim 2, Kanaya discloses a memory device, wherein the ferroelectric structure includes an upper ferroelectric portion FEa having the first width, and a lower ferroelectric portion having the second width FEb, and the ledge corresponds to a height where the upper ferroelectric portion FEa meets the lower ferroelectric portion Feb, referring to FIG. 1.
RE Claim 6, Kanaya discloses a memory device, further comprising: 
silicon nitride film, along outermost sidewalls of the dielectric sidewall spacer 26 structure “hard mask”, which made of silicon nitride [0040] and over an upper surface of the hardmask 24, referring to FIGS. 1 and 10.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 3 and 7-9  is/are rejected under 35 U.S.C. 103 as being un-patentable over Kanaya (US 2006/0244023), (hereinafter, Kanaya) in view of Lim et al. (US 2004/0185634), (hereinafter, Lim).

RE Claims 3, Kanaya discloses a memory device, wherein H be the height from the top of the top electrode TE to the top of the top hard mask 24, and h be the height from the top of the top electrode TE to the top of the side hard mask 26, referring to FIG. 1, with a ratio h/H preferably satisfies 1% [Symbol font/0xA3] h/H [Symbol font/0xA3] 99%. It is notes that the ration h/H affects the overall ferroelectric capacitor [0047-0048]. Furthermore, examiner notes also 
However, Kanaya does not disclose the ledge is apart from an uppermost surface of the ferroelectric structure by a distance that is approximately 5% to approximately 30% of a total height of ferroelectric structure.
Therefore, it would have been it would have been obvious for one having ordinary skill in the art at the time of filing the invention was made to use the claimed dimensions of the ferroelectric dimensions, absent unexpected results, in order to control the overall capacitance of the structure, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 7, Kanaya discloses a memory device, wherein the first dielectric liner 28 comprises silicon nitride film.
Kanaya discloses the material of the first dielectric liner is silicon carbide.
However, in the same field of endeavor, Lim discloses a method of making an integrated circuit having a capacitor with a hydrogen barrier spacer “sidewall liner”, wherein the liner layers 572 and 672 may comprise a silicon nitride layer, a silicon oxide layer or a silicon carbide layer [0058]. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the silicon carbide material of Lim as the material of the first dielectric liner Kanaya instead of silicon nitride as a simple substitution of one known element for another to obtain excellent etch-stop layer.
RE Claim 8, Kanaya does not disclose a memory device, further comprising: 
a second dielectric liner along outermost sidewalls of the first dielectric liner and over an upper surface of the first dielectric liner.
However, Lim discloses a second dielectric liner 542 along outermost sidewalls of the first dielectric liner 572 and over an upper surface of the first dielectric liner 572, referring to FIG. 22 [0058].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the second dielectric liner of Lim along the sidewall and over the first dielectric liner 28 of Kanaya in order to achieve barrier against hydrogen penetration, as disclosed by Lim [0058].
 RE Claim 9, Kanaya discloses a memory device, further comprising:
a first liner 28 along outermost sidewalls of the dielectric sidewall spacer 26 structure and over an upper surface of the dielectric hardmask 24;
a via 33 that extends though the dielectric hardmask 24, through the first liner 28 to make electrical contact with the top electrode.
Kanaya does not discloses a second liner along outermost sidewalls of the first liner and over an upper surface of the first liner, the second liner having a second composition that differs from a first composition of the first liner; and
However, Lim discloses a second dielectric liner 542 along outermost sidewalls of the first dielectric liner 572 and over an upper surface of the first dielectric liner 572, referring to FIG. 22 [0058].
Lim along the sidewall and over the first dielectric liner 28 of Kanaya in order to achieve barrier against hydrogen penetration, as disclosed by Lim [0058].
Furthermore, it would have been obvious for one of ordinary skill in the art, at the time of filing that the via 33 would extends though the dielectric hardmask 24, through the first liner 28 and the second liner, in the combined teaching of Kanaya in view of Lim in order to make electrical contact with the top electrode 23, thus the claimed limitation of Claim 9 is met.

Allowable Subject Matter
Claims 15-18 and 20-25 are allowed.
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, for the sake completeness, Kanaya discloses a the newly added limitation in the embodiment of FIG. 10 shown above in the rejection body above, since 
Accordingly the rejection is maintained.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898